         Case:21-02085-ESL13  Doc#:10 13Filed:08/11/21
                     STANDING CHAPTER                  Entered:08/11/21
                                         TRUSTEE ALEJANDRO              16:02:24
                                                             OLIVERAS RIVERA                                          Desc: Main
                                      Document     Page 1
                                   REPORT OF ACTION TAKEN of 4
                                                       MEETING OF CREDITORS
In re:
                                                                                                                                   38,945
HAYDEE RIVERA ARZUAGA                                                    Case No.    21-02085-ESL
                                                         Chapter 13      Attorney Name:       ROBERTO FIGUEROA CARRASQUILLO*

I. Appearances
                                                                             Date & Time:          8/11/2021 10:30:00AM
Debtor                      [X] Present             [ ] Absent
                                                                             [X] R        [ ] NR     LV:   $5,009 (PV: $5,810)
Joint Debtor                [ ]Present              [ ] Absent
                                                                             [X] This is debtor(s) 2 Bankruptcy filing.
Attorney for Debtor        [X] Present              [ ] Absent
                                                                             Creditors:
[ ] Prose

[X] Appearing:       Roberto Figueroa Carrasquillo, Esq.
                                                                            NONE



II. Oath Administered
            [X] Yes                    [ ] No




III. Plan

Date:       07/07/2021             Base:        $11,160.00   Payments 1 made out of 1 due.

Confirmation Hearing Date:            9/8/2021 9:00:00AM

Evidence of Pmt shown:




Attorney’s fees as per R. 2016(b)

      $4,000.00     - $228.00       = $3,772.00

IV. Status of Meeting

[X] Closed          [ ] Not Held           [ ] Held/Continued

[ ] Held/Not Closed


[ ] Continued

Continued Date:

Comments:


[ ] M.T.D. to be filed by Trustee: Debtor(s) failed to: [ ] Appear: [ ] Commence payments

 [ ] Keep payments current [ ] does (do) not qualify as a debtor (§109):

 [ ] MTD Already filed, see Docket:

 [ ] Other:
         Case:21-02085-ESL13  Doc#:10 13Filed:08/11/21
                     STANDING CHAPTER                  Entered:08/11/21
                                         TRUSTEE ALEJANDRO              16:02:24
                                                             OLIVERAS RIVERA                                     Desc: Main
                                      Document     Page 2
                                   REPORT OF ACTION TAKEN of 4
                                                MEETING OF CREDITORS
In re:
                                                                                                                              38,945
HAYDEE RIVERA ARZUAGA                                              Case No.    21-02085-ESL
                                                  Chapter 13       Attorney Name:      ROBERTO FIGUEROA CARRASQUILLO*


                                                                                                             38,945    (Cont.)
                                         Trustee’s Report on Confirmation

                                                 [ ] FAVORABLE

                                                 [X] UNFAVORABLE

[ ] Feasibility                                                    [ ] No provision for secured creditor(s)
[ ] Insufficiently funded
                                                                   [ ] Tax returns missing
[ ] Unfair discrimination
                                                                       [ ] State - years
[ ] Fails disposable income

[ ] Fails liquidation value test
                                                                      [ ] Federal - years
[ ] Insuarence quote



Pending/Items/ Documents:

[ ] DSO Recipient's Information                                               [ ] Monthly reports for the months



[ ] Evidence of being current with DSO                                      [ ] Public Liability Insurance

                                                                              [ ] Premises

[ ] Evidence of income                                                        [ ] Vehicle(s):

                                                                            [ ] Licenses issued by:
         Case:21-02085-ESL13  Doc#:10 13Filed:08/11/21
                     STANDING CHAPTER                  Entered:08/11/21
                                         TRUSTEE ALEJANDRO              16:02:24
                                                             OLIVERAS RIVERA                                        Desc: Main
                                      Document     Page 3
                                   REPORT OF ACTION TAKEN of 4
                                                   MEETING OF CREDITORS
In re:
                                                                                                                                 38,945
HAYDEE RIVERA ARZUAGA                                                  Case No.    21-02085-ESL
                                                       Chapter 13      Attorney Name:      ROBERTO FIGUEROA CARRASQUILLO*

                                                   Trustee's objection to confirmation

                                                       [X] Objection to Confirmation
                                                       [ ] Oral objection by creditor

ID (Lic), SS, and W/S ok, SC-2781 (2017 thru 2020 SSI) Ok. Nmar, Employment: SSI, Pen and PAN.

Plan: 186 x 60 = 11,160.00, G.U. 7%



ACP: 3

Household size: 1



Prior case 13-02952



NOTE: Debtor's husband passed away in February 2020, therefore, debtor is not entitled to a widow usufruct.

Besides her 50%, debtor has 1/3 from the 50% of her deceased husband's estate. Debtor has already disclosed in

Schedule A/B her 50% plus 1/3 interest.



- PLAN DOES NOT PROVIDE FOR SECURED CREDITOR, §1325(a)(5):

a. Schedule A/B discloses 2 savings and shares accounts with COOPACA, however, plan only provided for one.



- FAILS LIQUIDATION VALUE TEST, §1325(a)(4):

a. Trustee objects case liquidation value at its present value disclosed in part 5.1 of the plan in the amount of

$5,500.00, per Trustee’s analysis case liquidation value at its present value is $5,810.00. If debtor does not agree with

trustee's calculation, debtor is asked to provide trustee her analysis for comparison purposes.



b. Part 5.1 in its 4th entry needs to disclose the correct present value.



c. Plan does not comply with the best interest of creditors’ test. Plan only disburses $4,508.85 to general unsecured

creditors.



OTHER:

a. Schedule H will be amended to disclose debtor is codebtor in an auto loan with Toyota Motor Credit. Main debtor

is debtor's daughter-in-law, Marilisa Torres Torres.

b. Plan needs to provide treatment in Part 8 to Toyota auto loan, which is unsecured for debtor, but creditor is

receiving the payments from the main debtor to that loan, Ms. Marilisa Torres Torres. Plan should disclose that

trustee will not make disbursements to Toyota's auto loan, without prejudice of the claim being amended in case of

a deficiency, in which case it will be treated by trustee for distribution purposes pursuant to Part 5.1 of the plan.

The following party(ies) object(s) confirmation:
          Case:21-02085-ESL13  Doc#:10 13Filed:08/11/21
                      STANDING CHAPTER                  Entered:08/11/21
                                          TRUSTEE ALEJANDRO              16:02:24
                                                              OLIVERAS RIVERA              Desc: Main
                                       Document     Page 4
                                    REPORT OF ACTION TAKEN of 4
                                       MEETING OF CREDITORS
In re:
                                                                                                         38,945
HAYDEE RIVERA ARZUAGA                                 Case No.   21-02085-ESL
                                         Chapter 13   Attorney Name:   ROBERTO FIGUEROA CARRASQUILLO*




         s/Miriam Salwen                                                        Date:   08/11/2021

         Trustee/Presiding Officer                                                            (Rev. 05/13)
